Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claim 3 is generic to the following disclosed patentably distinct species:  a scroll compressor (F04C18/0215), a rotary vane element compressor (F04C18/344), a centrifugal compressor (F04D7/02), a single screw compressor (F04C18/1075), a twin screw compressor (F04C18/107), a reciprocating compressor (F25B1/02), or a linear compressor (F25B2309/001).
Claim 2 is generic to the following disclosed patentably distinct Sub-species (the sub-species are that they contain elements that are part of the Species (i.e. a scroll compressor would have the components of an orbiting scroll component and a non-orbiting scroll component) (please elect combinations from claims 2 and 3 that are all part of the same device (i.e. the same type of compressor) with the same type of compressor components): 
Sub-species I:  a bearing housing (F04C2240/50), a main bearing housing (F04C2240/50), a lower bearing housing (F04C2240/50), 
Sub-Species II: an orbiting scroll component (F04C18/0246, F04C18/0253), a non-orbiting scroll component (F04C18/0246, F04C18/0253), 
Sub-Species III:  a housing or a shell (F04C18/086, F04C18/088, F04C2240/30), a cap (F04C18/086, F04C18/088, F04C2240/30), a cover (F04C18/086, F04C18/088, F04C2240/30), a separator plate (F04C18/086, F04C18/088, F04C2240/30), 

Sub-Species V:  an Oldham coupling (F01C17/06), 
Sub-Species VI:  a scroll compressor valve (F04C29/124), 
Sub-Species VII:  a drive bushing (F04C2240/56), 
Sub-Species VIII:  an interface region between a shell and stator (F04C18/086), 
Sub-Species IX:  a roller element (F04C18/321), 
Sub-Species X:  a rotary vane element (F04C18/3445), 
Sub-Species XI:  a roller element housing (F04C2240/30), 
Sub-Species XII:  a screw component (F04C18/1075), a screw (F04C18/084), a gate rotor (F04C18/107), 
Sub-Species XIII:  a centrifugal compressor component (F04D7/02), a bearing (F04C2240/50), 
Sub-Species XIV:  a reciprocating component (F25B1/02), a piston (F25B1/02), a connecting rod (F25B1/02), 
Sub-Species XV:  a crankshaft (F25B1/02), 
Sub-Species XVI:  a cylinder head (F25B1/02), 
Sub-Species XVII:  a compressor body (F25B1/02), 
Sub-Species XVIII:  a discus valve (F25B1/02), a discus valve retainer (F25B1/02), 
Sub-Species XIX:  a valve plate (F25B1/02), and 
Sub-Species XX:  combinations thereof (if applicant selects “combinations thereof”, they need to specify specifically what combinations they elect (i.e. a bearing housing, an orbiting scroll component, a non-orbiting scroll component, etc.)  (It is noted 
Claim 5 is generic to the following disclosed patentably distinct species for the node shape consisting of: a sphere, a modified sphere comprising one or more flat surface regions, a sphere comprising posts, a cone, a double-cone, a pyramid, a diamond, a star, a cube, a polyhedron, an irregular asymmetrical globular shape, and combinations thereof (if applicant elects combinations thereof, please identify the combination).
Claim 7 is generic to the following disclosed patentably distinct species for the node:  a solid sphere, a porous sphere, a hollow sphere, a hollow sphere comprising a core filled with a plurality of loose particles, and combinations thereof (if applicant elects combinations thereof, please identify the combination) (please also select a species that is consistent with the species from claim 5).
If the scroll compressor is elected in claim 3, claims 17-20 are directed to a scroll compressor (species I in claim 3).  Furthermore, claim 19 recites the components of the scroll compressor where applicant must elect the same element that is elected in claim 2, where the sub-species consist of (below the same sub-species are listed below as they are in claim 2):  
Sub-species I:  a bearing housing (F04C2240/50), a main bearing housing (F04C2240/50), a lower bearing housing (F04C2240/50), 
Sub-Species II: an orbiting scroll component (F04C18/0246, F04C18/0253), a non-orbiting scroll component (F04C18/0246, F04C18/0253), 
Sub-Species III:  a housing or a shell (F04C18/086, F04C18/088, F04C2240/30), a cap (F04C18/086, F04C18/088, F04C2240/30), a cover (F04C18/086, F04C18/088, F04C2240/30), a separator plate (F04C18/086, F04C18/088, F04C2240/30), 
Sub-species IV:  a muffler plate (F04C29/065), 
Sub-Species V:  an Oldham coupling (F01C17/06), 
Sub-Species VI:  a scroll compressor valve (F04C29/124), and
Sub-Species VII:  a drive bushing (F04C2240/56),
and Sub-Species XX:  combinations thereof (if applicant selects “combinations thereof”, they need to specify specifically what combinations they elect (i.e. a bearing housing, an orbiting scroll component, a non-orbiting scroll component, etc.)  (It is noted that the combinations have to be usable in the same apparatus, such as an orbiting scroll component is not combinable with a reciprocating component.  The Examiner has bundled some components together in the sub-species already (see what is included in each sub-species). 
The species and/or sub-species are independent or distinct because as disclosed the different species and/or sub-species have mutually exclusive characteristics for each identified species and/or sub-species. In addition, these species and/or sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and/or sub-species, or a single grouping of patentably indistinct species and/or sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species and/or sub-species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification (see classification above noting separate classification statuses); the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources (see CPC areas listed above), or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species or a grouping of patentably indistinct species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species and sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Applicant is required to elect one from each of the following:
Species directed to the type of compressor (see claim 3 above);
Sub-Species directed to the component in the elected compressor (see claim 2 that lists the different sub-species and components that are grouped together.  If a scroll compressor is elected, please also elect the same sub-species in claim 19);
Claim 5 are the species directed to the node shape; and
Claim 7 are the species direct to the configuration of a spherical node.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity of the election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746